Title: The Petition to the House of Lords against the Boston Port Bill, [26 March 1774]: résumé
From: Lee, Arthur,Franklin, Benjamin
To: House of Lords


In late March three petitions against the bill, from Americans in London and a few Englishmen with American connections, were presented to the three branches of the legislature. All were the handiwork of Arthur Lee, and Franklin was a signer. The first was delivered to the House of Commons on the 25th, the second to the Lords on the 28th, and the third to the King on the 31st, the day his assent to the bill made it law. The three were much the same in tenor, although they varied somewhat in wording and argument and the petition to the Commons had an ending of its own; the two lists of signers that have survived, on the petitions to the Lords and the King, were similar but not identical. The two houses promptly tabled their petitions, and the King brushed his aside. We have chosen to summarize the one addressed to the Lords, because it exists in manuscript with the signers and, unlike the others, is not available in print.
 
[March 26, 1774.]
<The petitioners, being Americans, are deeply concerned with any proceeding of the House that touches life, liberty, or property in America. They and their countrymen have law as their inalienable birthright, and it requires that no man shall be judged and condemned without having been permitted to defend himself against the charges. The bill before the House penalizes Boston for a trespass committed against the East India Company by persons unknown; the town has not been told the charges, or allowed to hear the evidence and make its defense. The inhabitants will be deprived of property in quays, wharves, etc., worth several hundred thousand pounds, and many of them will be deprived of their regular employment; the innocent will be punished with the guilty. Even if the reparation required in the bill is made, restoration of property will depend solely on the will of the crown.
Such proceedings are repugnant to every principle of law and justice, and threaten every man’s security. To condemn unheard is to remove all defense against false accusation, all protection of the innocent. In the colonies the law provides redress for injuries sustained there and, as the trial and acquittal of Capt. Preston and his soldiers demonstrated, is administered as impartially as in any other part of the King’s dominions. When the law gives redress, the interposition of Parliamentary power is unnecessary, arbitrary, and unjust.
The House of Lords, as the supreme judicature of the nation, is too well acquainted with the rules of justice to need any further objections to the bill, and the petitioners pray that the House will not pass it.>



[John] Williams
Thos. Barker
William Middleton Junr. 


Stephen Sayre
John Boylstonv
Thomas Pinckney


William Lee
Arthur Lee
William H. Gibbes


B Franklin
Thos Ruston
Thos. Bromfield

  

Wm. Middleton
Philip Neyle
Joshua Johnson


Henry Laurens
Edwd Bancroft
John Hobson


Ralph Izard
John Peronnaut
Dan Bowly


Isaac Motte
Peeke Fuller
John Alleyne


John Ellis
Edwd. Fenwicke
William Blake


Hu Williamson

John Ballendine



